Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


QUAYLE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is in condition for allowance except for the following formal matters:
Minor claim objections: the claim 1 and 15 does not relate to a specific figure in the drawing. It is so difficult for examiner to figure out the structure of the claimed invention. “The cameras of the multispectral imaging unit” in the claim 15 does not have its antecedent basis; and 
Drawing: the claimed invention relates to a structure with a support, a rotary body with a mirror surface, an angle determining unit, a cover, etc. However, these components are not labeled or missing in drawings. Fig. 2 is the closest figure relating to this claimed invention. However, some components are missing or not labeled clearly. 
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quale, 25 USPQ 74, 453 O.G.213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/             Primary Examiner, Art Unit 2487